Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 9/1/2021, which was received 11/23/2021. Acknowledgement is made to the amendment to claims 1,3,8,10,16. Applicant’s amendment and remarks were carefully considered and were persuasive in regards to the USC 103 rejection, however, after further search and consideration the following new ground of rejection modified as necessitated by amendment follows. Furthermore, the Notice of Allowable Subject Matter is removed since new art was found to reject those claims that were previously found to be allowable. The USC 101 rejection was not overcome and the rejection is restated below modified as necessitated by amendment.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently Amended) A method comprising:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server;
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API;
receiving, by the one or more processors, a first modification to the default configuration;
modifying, by the one or more processors and based on the first modification, the default configuration using the API to create a first modified configuration of the computing device;
performing, by the one or more processors, a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
receiving, by the one or more processors, a second modification to the default configuration;
modifying, by the one or more processors and based on the second modification, the default configuration using the API to create a second modified configuration of the computing device;
performing, by the one or more processors, a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device;
scoring results of the search based on the first modified configuration and results of the search based on the second modified configuration to generate a ranked list of prebuilt computing devices that meet the first and/or second modification made to the build-to-order user interface;
displaying, by the one or more processors, the ranked list of prebuilt computing devices;
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the ranked list of prebuilt computing devices; and
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the generated display is by a user interface, and the steps are performed by the processors, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “displaying, receiving, modifying, performing, scoring, and sending” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A method comprising:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server;
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API;
receiving, by the one or more processors, a first modification to the default configuration;
 by the one or more processors and based on the first modification, the default configuration using the API to create a first modified configuration of the computing device;
performing, by the one or more processors, a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device;
receiving, by the one or more processors, a second modification to the default configuration;
modifying, by the one or more processors and based on the second modification, the default configuration using the API to create a second modified configuration of the computing device;
performing, by the one or more processors, a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device;
scoring results of the search based on the first modified configuration and results of the search based on the second modified configuration to generate a ranked list of prebuilt computing devices that meet the first and/or second modification made to the build-to-order user interface;
displaying, by the one or more processors, the ranked list of prebuilt computing devices;
 by the one or more processors, a selection to acquire a particular prebuilt computing device of the ranked list of prebuilt computing devices; and
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a plurality of processors, an API at a server and a user interface, are recited at a high-level of generality (i.e., as a generic processor and API at a server performing there normal functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as servers, processors and interfaces).  For example, stating that the processor performs the abstract features, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
receiving or transmitting data over a network (e.g. receives a request for a for a modification to a build to order product, generate a screen for display and place a fulfillment order) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester configuration) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 8 and 14 are a device and computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-7,9-13 and 15-20 are dependencies of claims 1,8 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the modified configuration includes at least one of: a modified processor manufacturer;  modified processor type; a modified processor clock speed; a modified drive type; a modified drive capacity; a modified amount of random access memory (RAM); a modified graphics processing unit (GPU) manufacturer; a modified amount of video RAM; or a modified display device size.
wherein the particular prebuilt computing device includes at least one prebuilt option that is identical to the first and/or second
determining an order in which the plurality of modifications to the default configuration are performed; 
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order.
determining, based at least in part on the priority, a score associated with an individual prebuilt computing device of the one or more prebuilt computing devices; and
displaying, in descending order of the associated score, the one or more prebuilt computing devices that match the modified configuration.
indicating that the particular prebuilt computing device has: a lower price compared to the modified configuration of the computing device; and an earlier delivery date compared to the modified configuration of the computing device.
wherein the particular prebuilt computing device comprises one of a laptop computing device, a desktop computing device, a server computing device, a tablet computing device, or a wireless phone.
wherein the particular prebuilt device includes at least one prebuilt option that exceeds an option of the modified configuration of the configurable device.
determining a weight of individual ones of the options of the particular prebuilt device based on the priority; assigning 1 to a multiplier when an option of the particular prebuilt device is similar or identical to a corresponding option of the modified configuration; assigning 0 to the multiplier when the option of the particular prebuilt device is lesser than the corresponding option of the modified configuration; multiplying (i) each weight with (ii) individual ones of the options and (iii) with each multiplier to create weighted options; and summing the weighted options.
assigning a value greater than 1 to the multiplier when the option of the particular prebuilt device is greater than the corresponding option of the modified configuration.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Henson, US Patent 6,167,383) in view of Champagne et al (US Patent 7,627,503).

In regards to claim 1, Henson discloses a method comprising:
displaying, by one or more processors, a default configuration of a build-to-order (BTO) computing device in a browser that is accessing an application programming interface (API) of a server (Henson, FIG 3A, standard/default settings are displayed before user selects reconfigured components);
displaying, by the one or more processors, a build-to-order user interface to modify the default configuration using the API (Henson, FIG 3A, Item 77 allows the user to reconfigure the computing devices configuration);
receiving, by the one or more processors, a first modification to the default configuration (Henson, Item 77);
modifying, by the one or more processors and based on the first modification, the default configuration using the API to create a first modified configuration of the 
Henson teaches checking available inventory to assure that a selected component is available or provide a lead time to acquire the component for assembly, but does not specifically mention, performing, by the one or more processors, a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device. Champagne teaches performing, by the one or more processors, a search based on the first modified configuration of an inventory of pre-built computing devices located in one or more warehouses located closer to a delivery address than a factory that builds the BTO computing device (Champagne, para 50, “ After the on-line consumer selects the vehicle make and model, configurations and options, he/she may submit the vehicle selection and perform a search in inventory to determine if one is currently available. Inventory database 322 receives its data from an inventory importer 328, which obtains inventory data from dealers 330 for their current inventory. Dealers 330 may also represent any sales entity that has an inventory of products for sale or lease to the public or to businesses. Inventory importer 328 further obtains data from an inventory packager 368 within the enterprise mainframe and data center 360 of the manufacturer for data on vehicles in-transit from the manufacturing plant to the dealers, in manufacturing, and on the order bank. Therefore the entire product pipeline is searched for a match or a near match, if so desired. If no match or near match is found, the consumer may place a custom order for the vehicle”). It would have been obvious to a person having ordinary skill in the art a 
receiving, by the one or more processors, a second modification to the default configuration (Henson, FIG 3A, item 75);
modifying, by the one or more processors and based on the second modification, the default configuration using the API to create a second modified configuration of the computing device (Henson, FIG 3A, each time a new component is entered a configurator checks the system for compatibility);
performing, by the one or more processors, a search based on the second modified configuration of the inventory of pre-built computing devices located in the one or more warehouses located closer to the delivery address than the factory that builds the BTO computing device (Configured product is searched for in dealerships close to the buyer for immediate purchase);
scoring results of the search based on the first modified configuration and results of the search based on the second modified configuration to generate a ranked list of prebuilt computing devices that meet the first and/or second modification made to the build-to-order user interface (Champagne, para 0057, “Dealership inventory and in-process vehicles are searched for a match or near match, as shown in block 436. In 
displaying, by the one or more processors, the ranked list of prebuilt computing devices (Champagne, FIG 4B, item 414, “display search results”);
receiving, by the one or more processors, a selection to acquire a particular prebuilt computing device of the ranked list of prebuilt computing devices (Champagne, FIG 4B, items 442-448); and
sending, by the one or more processors, a fulfillment request associated with acquiring the particular prebuilt computing device (Champagne, para 59, “Typically, a consumer is asked to provide a credit card account number from which a predetermined amount or a certain percentage of the vehicle price is charged to hold the selected vehicle. Alternatively, the consumer may opt to merely save the vehicle configuration and option selection and postpone the purchasing decision until later, as shown in block 420”).

In regards to claim 2, the combination of Henson and Champagne teach wherein the modified configuration includes at least one of: a modified processor manufacturer;  modified processor type; a modified processor clock speed; a modified drive type; a modified drive capacity; a modified amount of random access memory 

In regards to claim 3, the combination of Henson and Champagne teach wherein the particular prebuilt computing device includes at least one prebuilt option that is identical to the first and/or second modified configuration of the computing device (Champagne, para 42, “Dealer inventory and "in-process" product inventory are then searched to locate products that matched or substantially matched the consumer selected product configuration”).

In regards to claim 4, the combination of Henson and Champagne teach determining an order in which the plurality of modifications to the default configuration are performed (Henson, para 20, for each modified configuration a cross check is performed to assure that newly added component is compatible); and
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order (Champagne, para 73, “ the search criterion, the relative importance or weight of each criteria”).

In regards to claim 5, the combination of Henson and Champagne teach determining, based at least in part on the priority, a score associated with an individual prebuilt computing device of the one or more prebuilt computing devices; and
displaying, in descending order of the associated score, the one or more prebuilt computing devices that match the modified configuration (Champagne, para 0057, 

In regards to claim 6, the combination of Henson and Champagne teach indicating that the particular prebuilt computing device has: 
a lower price compared to the modified configuration of the computing device (Henson para 9, “The display of available options included the presentation of a "delta" price, wherein a change in system price was affected by selection of an option”); and
an earlier delivery date compared to the modified configuration of the computing device (Henson, para 13, “an indication that a particular chosen option and/or combination of options will result in a shipment delay, and may further include an indication of a certain amount of time for a delay. In other words, the shipment delay indicator provides the customer with advance notice that a particular selected option or options will result in a shipment delay”).

In regards to claim 7, the combination of Henson and Champagne teach wherein the particular prebuilt computing device comprises one of a laptop computing device, a desktop computing device, a server computing device, a tablet computing device, or a wireless phone (Henson, FIG 3A, “Dell Dimension XPS R MiniTower”).

In regards to claim 8, the combination of Henson and Champagne teach computing device comprising:
one or more processors; and
one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations comprising:
displaying a default configuration of a build-to-order (BTO) device in a browser accessing an application programming interface (API) of a server;
displaying a build-to-order user interface to modify the default configuration;
receiving a first modification to the default configuration;
modifying the default configuration using the API and based on the first modification to create a first modified configuration of the configurable device;
receiving a second modification to the default configuration;
modifying the default configuration using the API and based on the second modification to create a second modified configuration of the configurable device;
displaying a ranked list of prebuilt computing devices, wherein each device on the ranked list match at least one of the first and second modified configurations;
receiving a selection to acquire a particular prebuilt device from the ranked list of prebuilt devices; and
sending a fulfillment request to acquire the particular prebuilt device (see response to claim 1).

In regards to claim 9, the combination of Henson and Champagne teach wherein the modified configuration includes at least one of: a modified processor manufacturer; a modified processor type; a modified processor clock speed; a modified drive type; a modified drive capacity; a modified amount of random access memory (RAM); a modified graphics processing unit (GPU) manufacturer; a modified amount of video RAM; or a modified display device size (see response to claim 2).

In regards to claim 10, the combination of Henson and Champagne teach wherein the particular prebuilt device includes at least one prebuilt option that is identical to the first and/or second modified configuration of the configurable device (see response to claim 3).

In regards to claim 11, the combination of Henson and Champagne teach wherein the particular prebuilt device includes at least one prebuilt option that exceeds an option of the modified configuration of the configurable device (Champagne, product may be configured with upgrades but the overall product may be similarly configured and ranked highly due the weighted items in the configuration)

In regards to claim 12, the combination of Henson and Champagne teach determining an order in which the plurality of modifications to the default configuration are performed;
determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order;

displaying, in descending order of the associated score, the one or more prebuilt devices that match the modified configuration (see response to claim 4).

In regards to claim 13, the combination of Henson and Champagne teach wherein the particular prebuilt device has a lower price and an earlier delivery date as compared to the modified configuration of the configurable device (see response to claim 6).

In regards to claim 14, the combination of Henson and Champagne teach One or more non-transitory computer readable media storing instructions executable by one or more processors to perform operations comprising:
displaying a default configuration of a build-to-order (BTO) device in a browser accessing an application programming interface (API) of a server;
displaying a build-to-order user interface to modify the default configuration;
receiving a first modification to the default configuration;
modifying the default configuration using the API and based on the first modification to create a first modified configuration of the configurable device;
receiving a second modification to the default configuration;
modifying the default configuration using the API and based on the second modification to create a second modified configuration of the configurable device;

receiving a selection to acquire a particular prebuilt device from the ranked list of prebuilt devices; and
sending a fulfillment request associated with acquiring the particular prebuilt device (see response to claim 1).

In regards to claim 15, the combination of Henson and Champagne teach wherein the modified configuration includes at least one of: a modified processor manufacturer; a modified processor type; a modified processor clock speed; a modified drive type; a modified drive capacity; a modified amount of random access memory (RAM); a modified graphics processing unit (GPU) manufacturer; a modified amount of video RAM; or a modified display device size (see response to claim 2).

In regards to claim 16, the combination of Henson and Champagne teach wherein: the particular prebuilt device includes a first prebuilt option that is identical to the first and/or second modified configuration of the configurable device (see response to claim 3); and
a second prebuilt option that exceeds an option of the first and/or second modified configuration of the configurable device (see response to claim 11).

In regards to claim 17, the combination of Henson and Champagne teach

determining a priority associated with individual modifications of the plurality of modifications based at least in part on the order (see response to claim 4);
determining, based at least in part on the priority, a score associated with an individual prebuilt device of the one or more prebuilt devices; and
displaying, in descending order of the associated score, the one or more prebuilt devices that match the modified configuration (see response to claim 5).

In regards to claim 20, the combination of Henson and Champagne teach wherein the particular prebuilt device is located at a warehouse that is closer to a delivery address specified in the fulfillment request than a factory that builds the configurable device with the modified configuration (see response to claim 1).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henson, US Patent 6,167,383) in view of Champagne et al (US Patent 7,627,503) and further in view of Adams et al (US PG PUB 20130246306).

In regards to claim 18, the combination of Henson and Champagne teach determining a weight of individual ones of the options of the particular prebuilt device based on the priority; multiplying (i) each weight with (ii) individual ones of the options and (iii) with each multiplier to create weighted options; and summing the weighted options (Champagne, para 80, “passed parameters to select one or more vehicles 
assigning 0 to the multiplier when the option of the particular prebuilt device is lesser than the corresponding option of the modified configuration; Adams teaches assigning 1 to a multiplier when an option of the particular prebuilt device is similar or identical to a corresponding option of the modified configuration; assigning 0 to the multiplier when the option of the particular prebuilt device is lesser than the corresponding option of the modified configuration (Adams, para 0024, “where Active Share Measure is a measure of the level of active investment in a fund, Weight.sub.fund,i is the fund's investment weight in security i (e.g., expressed in terms of a percentage, or a number in the domain [0,1] (or potentially greater or lesser, e.g., for some long or short positions), etc., with the sum of the fund's investment weights in securities totaling 1, 100%, etc.), and Weight.sub.index,i is the index weight in security i (e.g., expressed in terms of a percentage, or a number in the domain [0,1] (or potentially greater or lesser, e.g., for some long or short positions), etc., with the sum of the index's investment weights in securities totaling 1, 100%, etc.). The constant 1/2 is 

In regards to claim 19, the combination of Henson, Champagne and Adams teach assigning a value greater than 1 to the multiplier when the option of the particular prebuilt device is greater than the corresponding option of the modified configuration (Adams, para 0024, “Weight.sub.index,i is the index weight in security i (e.g., expressed in terms of a percentage, or a number in the domain [0,1] (or potentially greater or lesser”).
Discussion of additional Cited Arts
US PGPUB
	(i) US PG PUB 20170206305 to Hunsaker et al. teaches “at least one multi-valued decision diagram (MDD) that specifies a total buildable space and a processor that is programmed to identify a partial configuration; generate a restricted buildable 

NPL
	(ii) Dell User Guide teaches that there is a default setting in the pulldown menus.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625